DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed on 02/25/2021 have been fully considered.
Claims 1-19 are pending for examination. 

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-16 in the reply filed on 09/24/2020 was acknowledged. 
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steuer et al. (USPN 5,372,136). In regard to claims 1 and 9, Steuer discloses a system and a method for non-invasive monitoring of hematocrit levels of a .
In regard to claims 2 and 10, Steuer discloses the one or more processors calculate an initial ratiometric value representative of an initial hematocrit level (at least one of the ratios in Fig. 5B and associated descriptions; each of curves 805 and 1300 or the ratio of 805/1300 represent of an initial hematocrit level(s), Figs. 3-4 and associated descriptions), and associate the initial ratiometric value with a known hematocrit level of the patient (Figs. 3-4 and associated descriptions; equations 7-9 and isosbestic wavelengths, Col 7 lines 14-54).
In regard to claims 3 and 12, Steuer discloses the one or more processors calculate a subsequent ratiometric value (first block of Fig. 5C and associated descriptions) and compare the initial ratiometric value to the subsequent ratiometric value associated with a known hematocrit level (Figs. 3-4 and associated descriptions; equation 9, Col 7 lines 14-54; linear combination of ratios, Fig. 5C and associated descriptions), wherein the one or more processors are configured to determine a current hematocrit level based on the comparison (corrected hematocrit, Fig. 5C and associated descriptions).
In regard to claims 4 and 14, Steuer discloses the first wavelength is selected to generate an emission response for oxygenated hemoglobin (oxy-Hb) and deoxygenated hemoglobin (deoxy-Hb) (referring to claims 1 and 9 above; Figs. 2-5 and associated descriptions).
In regard to claims 5 and 15, Steuer discloses the first emission wavelength is selected to correspond with an isosbestic maximum associated with oxy-Hb and deoxy-
In regard to claims 6 and 16, Steuer discloses the hematocrit level is determined in real-time or near real-time by the one or more processors; monitoring first and second emission responses and calculating a ratiometric value corresponding with hematocrit level is performed in real-time or near real-time (microprocessor, Col 12 lines 31-45; Figs. 1 and 6 and associated descriptions; Figs. 5A-5B and associated descriptions).
	In regard to claim 8, Steuer discloses the one or more processors are remotely located from the medical device. (Figs. 1 and 6 and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer as applied to claims 1-6, 8-10, 12, and 14-16 above, and further in view of Schmitt (USPGPUB 2002/0165439 – applicant cited). In regard to claim 7, Steuer discloses all the claimed limitations except the one or more processors are included as part of the medical device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cable configuration of the system (Steuer) with the handheld/ integrated configuration as taught by Schmitt to yield predictable results, since both devices are alternative equivalent finger-type noninvasive hematocrit measuring systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 11, Steuer as modified by Schmitt discloses the data analysis of comparison of predicted hematocrit vs. actual hematocrit (Figs. 3-5 and associated descriptions of Schmitt) but does not specifically disclose the known hematocrit level of the patient is measured via a blood test at approximately the same time as the initial ratiometric value is measured. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to incorporate measuring the actual hematocrit value of the patient through a conventional blood test approximately the same time as optical measurement was made in order to better analyzing and/or mapping the relationship between optical-determined and the blood tested hematocrit values. 
In regard to claim 13, Steuer as modified by Schmitt discloses a value of Hct <0.3 indicates an anemic state which can impair the normal functions of the body ([0004] of Schmitt) but does not specifically disclose detecting anemia based on the calculated .

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed on 02/25/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The claims are not interpreted under 35 USC 112(f). 
Applicant’s arguments, see page 7 of Remarks, filed on 02/25/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-8 has been withdrawn. 
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. In regard to the 35 USC 102(a)(1) rejections, applicant alleged that Steuer fails to disclose “…at least one light emitter configured to provide a first excitation signal to patient tissue at a first wavelength selected to generate an emission response for a selected blood component; at least two photodetectors configured to monitor amplitudes of the emission response at a first emission wavelength and at a second emission wavelength“. In response, Steuer discloses the features (see the rejection above). Steuer discloses tissue absorption measurements (Figs. 1-3 and associated descriptions) with the use of excitation wavelength comprises at least 805, .
Furthermore, as described in paragraph [0049] of the publication of present application, “…In the embodiment shown in FIGS. 6 and 7, a single light source is utilized to generate the emission response illustrated in FIG. 7. For example, in one embodiment the excitation wavelength of the first light source is in the infrared range (e.g., 700 nm to approximately 1 µm)”. The descriptions indicate the first wavelength may comprise multiple wavelengths in the range of 700 nm to 1 µm. The descriptions do not indicate the use of a single wavelength, e.g. using a single excitation wavelength of 1 µm, to generate the response of the full spectrum of 300 nm to 1 µm as illustrated in Fig. 7. In addition in the remarks, applicant indicated “a single excitation wavelength” embodiment as described in paragraph [0033] of the publication of present application, 
It is also noted that paragraph [0016] of the publication of present application describes “…detecting the emission response of the tissue (e.g., as a result of autofluorescence, absorption, reflectance, transmittance, etc. of the excitation provided)”. Similar descriptions can be found in paragraphs [0019]; [0024] and [0036]). As indicated in the teachings of Steuer, absorption, reflectance or transmittance responses at multiple wavelengths are measured based on introducing the corresponding multiple wavelengths into the tissue site. If the claimed invention is directed to use a single excitation wavelength to generate autofluorescence/ fluorescent signals of emission response as illustrated in FIG. 7 and detect the first /second emission wavelengths selected to correspond with a maximum/ minimum of the emission responses of oxy-Hb and deoxy-Hb for hematocrit determination, it is suggested that the feature(s) should be set forth in the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791